EXHIBIT 10.1

AMENDMENT No. 1 TO CREDIT AGREEMENT

                     THIS AMENDMENT No. 1 TO CREDIT AGREEMENT (this “Amendment”)
is made effective as of March 8, 2005, by and between Neose Technologies, Inc.
(the “Borrower”) and Brown Brothers Harriman & Co. (the “Bank”).

BACKGROUND

          A.     Pursuant to a Credit Agreement dated as of January 30, 2004, by
and between the Bank and the Borrower (as amended from time to time, including
by this Amendment, the “Credit Agreement”), the Bank agreed, inter alia, to
provide to the Borrower a credit facility in the maximum aggregate principal
amount of $9,000,000 (the “Loan”).

          B.     The Borrower has requested that the Bank modify certain
covenants to permit the Borrower’s financing of its insurance policy premiums,
and the Lender has agreed to such modifications under the terms and conditions
herein set forth.

          C.     NOW, THEREFORE, in consideration of the foregoing premises and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, and intending to be legally bound hereby, the parties
hereto agree as follows:

 

1.     Definitions.

 

 

                             (a)     Generally.  Capitalized terms not otherwise
defined herein will have the respective meanings ascribed thereto in the Credit
Agreement.

 

 

                             (b)     Additional Definition.  The following
definition is hereby added to Section 1.1 of the Credit Agreement to read in its
entirety as follows:

 

 

 

                  “Amendment” means the Amendment No. 1 to Credit Agreement,
dated as of March 8, 2005, by and between the Bank and the Borrower.

 

 

 

2.     Amendments.

 

 

                             (a)     Section 5.11(c) of the Credit Agreement is
hereby amended as follows:

 

 

                                       (i)      the word “and” is hereby deleted
from the end of clause (4) thereof;

 

 

                                       (ii)     a new clause (5) is hereby
inserted immediately following clause (4), to read in its entirety as follows:

 

 

 

 

 

 

 

        “(5) indebtedness incurred annually in connection with the financing of
the Borrower’s insurance policy premiums, in an annual maximum principal amount
not to exceed $1,000,000 and for a period not to exceed twelve (12) months; and”

 

 

 

 

 

; and

 

 

 

                                       (iii)   existing clause (5) thereof is
hereby renumbered as clause (6).




                              (b)     Section 5.11(e) of the Credit Agreement is
hereby amended and restated in its entirety to read as follows:

 

 

 

 

 

     “(e) Encumbrances.  Either (i) enter into an agreement with any entity
(other than Bank) not to pledge, encumber or otherwise grant a lien or security
interest upon any of its property or assets, or (ii) create, incur, assume or
suffer to exist any mortgage, lien, security interest, restriction or
encumbrance with respect to any of its property or assets, including, but not
limited to, the Collateral, the Mortgaged Property, the Intellectual Property
and the Liquidity, other than (A) Permitted Liens and (B) liens on insurance
policies financed pursuant to Section 5.11(c)(5) hereof, which liens attach only
to the policies being financed, and only for the unpaid balance (including
interest and financing charges) of the amounts financed thereunder.

 

 

 

 

 

 

 

3.     Representations and Warranties.  The Borrower hereby represents and
warrants to the Bank that:

 

 

                             (a)     Representations.  Each of the
representations and warranties of the Borrower contained in the Credit Agreement
are true, accurate and correct on and as of the date hereof as if made on and as
of the date hereof (other than those made as of a specific date, which
representations and warranties shall be true and correct as of such date);

 

                             (b)     Power and Authority.  The Borrower has the
power and authority under the law of its state of incorporation and under its
articles of incorporation and bylaws to enter into and perform this Amendment;
and all corporate actions  necessary or appropriate for the execution and
performance by the Borrower of this Amendment have been taken and, upon its
execution, the Credit Agreement, as amended by this Amendment, constitutes the
valid and binding obligations of the Borrower, enforceable in accordance with
its terms;

 

                             (c)     No Violations of Law or Agreements.  The
making and performance of this Amendment will not violate any provisions of any
law or regulation, federal, state or local, or the articles of incorporation or
bylaws of the Borrower, or result in any breach or violation of, or constitute a
default or require the obtaining of any consent under, any agreement or
instrument by which the Borrower or its property may be bound;

 

                             (d)     No Default.  After giving effect to this
Amendment, no Default or Event of Default (as defined in the Credit Agreement)
has occurred and is continuing; and

 

                             (e)     No Material Adverse Change.  There has been
no material adverse change in the financial condition of the Borrower since the
date of, and as reflected in, the financial statements of the Borrower most
recently delivered to the Bank.

 

 

 

4.     Additional Covenants and Agreements.  The Borrower does hereby:

 

 

                             (a)     ratify, confirm and acknowledge that the
Credit Agreement, as amended, continues to be and is valid, binding and in full
force and effect;

 

                             (b)     covenant and agree to perform all
obligations of the Borrower contained herein and under the Credit Agreement, as
amended;

-2-




                             (c)     acknowledge and agree that, as of the date
hereof, the Borrower does not have any defense, set-off, counterclaim or
challenge against the payment of any sums owing under the Credit Agreement or
the enforcement of any of the terms of the Credit Agreement, as amended;

 

                             (d)     acknowledge and agree that nothing
contained herein and no actions taken pursuant to the terms hereof is intended
to constitute a novation of the Credit Agreement and does not constitute a
release, termination or waiver of any of the rights or remedies granted to the
Bank therein, which rights and remedies are hereby ratified, confirmed, extended
and continued; and

 

                             (e)     acknowledge and agree that the Borrower’s
failure to comply with or perform any of its covenants, agreements or
obligations contained in this Amendment shall constitute an Event of Default
under the Credit Agreement.

 

 

                    5.      Conditions to Effectiveness of Amendment.  This
Amendment shall be effective upon the Bank’s receipt of this Amendment, duly
executed by the Borrower and the Bank.

 

 

                    6.      Inconsistencies.  To the extent of any inconsistency
between the terms, conditions and provisions of this Amendment and the terms,
conditions and provisions of the Credit Agreement, the terms, conditions and
provisions of this Amendment shall prevail.  All terms, conditions and
provisions of the Credit Agreement not inconsistent herewith shall remain in
full force and effect and are hereby ratified and confirmed by the Borrower.

 

 

                    7.      Construction.  All references to the Credit
Agreement therein shall be deemed to be a reference to the Credit Agreement as
amended by this Amendment.

 

 

                    8.      Binding Effect.  This Amendment shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns.

 

 

                    9.      Governing Law.  This Amendment shall be governed by
and construed in accordance with the laws of the Commonwealth of Pennsylvania
without reference to its choice of law doctrines.

 

 

                    10.    Headings.  The headings of the sections of this
Amendment are inserted for convenience only and shall not be deemed to
constitute a part of this Amendment.

 

 

                    11.    Counterparts.  This Amendment may be executed in any
number of counterparts with the same effect as if all of the signatures on such
counterparts appeared on one document and each counterpart shall be deemed an
original.

[signature page follows]

-3-




          IN WITNESS WHEREOF, the parties hereto by their respective duly
authorized officers, have executed this Amendment No. 1 as of the date first
above written.

ATTEST:

 

NEOSE TECHNOLOGIES, INC.

 

 

 

 

 

By:

/s/ DEBRA J. POUL

 

By:

/s/ A. BRIAN DAVIS

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

Name:

Debra J. Poul

 

Name:

A. Brian Davis

Title:

SVP, General Counsel and Secretary

 

Title:

Senior Vice President and Chief Financial Officer

 

 

 

 

 

[CORPORATE SEAL]

 

 

 

 

 

 

 

 

 

 

 

BROWN BROTHERS HARRIMAN & CO.

 

 

 

 

 

 

 

 

By:

/s/ J. CLARK O’DONOHUE

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

Name: 

J. Clark O’Donohue

 

 

 

Title: 

Managing Director

-4-